DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/746,039 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Hyatt et al. (US 2016/0034588 A1). 
For claim 1, Hyatt et al. teaches:
	A computer-implemented method comprising: 
systems providing relationship collaboration between users, 0014: Hyatt]; 
accessing a directory application that manages user profile data for each user of the plurality of users [directory access providing management of user profiles, 0072: Hyatt]; 
applying a set of heuristics on the user profile data [heuristics applied to user data, 0064: Hyatt]; 
validating results of the applied set of heuristics on the user profile data with the user collaboration data [validating based on confidence level of entity, 0090: Hyatt]; and 
assessing a quality of the user profile data based on the validation [quality determined based on relevance, 0065: Hyatt].
For claim 8, Hyatt et al. teaches:
	The computer-implemented method of claim 1, wherein assessing the quality of the user profile data further comprises: 
modifying the user profile data based on a set of rules from the set of heuristics applied to the user profile data [modify user profile based on retrieved data, 0090: Hyatt]; 
identifying manager attribute values for each user from the user collaboration data [attribute values that can be set for user management, 0066: Hyatt]; and validating manager attribute entries for each user in the modified user profile data with the manager attribute values for each user from the user collaboration data [validate identity based on attribute, 0090: Hyatt].
For claim 9, Hyatt et al. teaches:
	The computer-implemented method of claim 1, further comprising: 
determining that the quality of the user profile data is below a preset threshold [determining quality threshold, 0065: Hyatt]; and 
using more meaningful interests to user as the reduced set relationship instead, 0065: Hyatt].
Claim 11 is an apparatus of the method taught by claim 1.  Hyatt et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 18 is an apparatus of the method taught by claim 8.  Hyatt et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 19 is an apparatus of the method taught by claim 9.  Hyatt et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 20 is a computer-readable storage medium of the method taught by claim 1.  Hyatt et al. teaches the limitations of claim 1 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
11/20/2021